Citation Nr: 0600070	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for cold injury of the 
extremities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 RO decision.  

In December 2003, the veteran testified at a personal hearing 
held at the RO before a Hearing Officer.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

The veteran currently is shown as likely as not to have the 
residuals of frostbite injury to the lower extremities 
suffered during his period of active military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by frostbite residuals of the lower 
extremities is due to disease or injury that was incurred in 
his active military service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records on file are 
sufficient to favorably resolve this matter.  


Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107;  38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 3.102 (2005).  

The veteran's DD-214 indicates he was awarded the Korean 
Service Medal with 3 Bronze Service Stars.  

On reports of medical examination at induction in July 1950 
and at separation in July 1953, the veteran was negative for 
any clinical findings related to the lower extremities and 
hands.  The service medical records reflect the veteran's 
skin problems due to poison ivy exposure.  

Regarding a relationship to military service, the veteran has 
reported having cold pain and tingling in his feet and hands 
since his in-service cold injury.  The veteran testified that 
he did not receive any medical treatment for cold exposure.  
Although not competent to diagnose a medical disability or 
render an opinion regarding its etiology, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the veteran is certainly 
competent to report the above symptoms related to his feet 
and hands.  

Post-service, the evidence of record also establishes that 
the veteran currently has residuals of frostbite.  On VA 
examination in December 2002, the examiner noted the 
veteran's report of having frostbite in his extremities and 
feet.  The veteran complained of chronic pain and numbness in 
the hands, shins, and feet that worsens in cold weather.  

On examination, the examiner observed hyperpigmented stasis 
changes in the lower legs and feet, bilaterally.  The feet 
and ankles were reported to be cool to the touch with hair 
loss in the lower legs, bilaterally.  

In the lower extremities, the examiner observed no edema, 
ischemic limb pain, fungus, tissue/digit/nail loss, gangrene, 
atrophy, or ulceration.  In the hands, the examiner noted no 
coolness, gangrene, atrophy, ulceration, or discoloration.  
Neurological examination was reported to be normal in 
strength and sensation.  

The examiner diagnosed the veteran with cold injury residuals 
of the feet as evidenced by Raynaud's, hair loss, 
discoloration, and decreased blood flow.  The examiner opined 
that the veteran had cold injury during active duty service 
and was exposed to cold chronically while stationed in Korea.  

No cold injury residuals of the hands was not found.  The 
veteran had essentially non-revealing objective findings on 
examination of the hands.  

In this case, the record establishes that the veteran 
suffered frostbite of his feet during the Korean conflict.  
There is no indication in the record that his feet and legs 
were frostbitten at any time subsequent to his active 
military service.  

The veteran reported symptoms related to his feet since 
discharge and he currently has residuals that a VA examiner 
has related to frostbite injury.  

Notwithstanding, the Board finds no reason to doubt the 
competency of the December 2002 opinion and resolving all 
reasonable doubt in the veteran's favor, concludes that he 
currently has residuals of frostbite of the lower extremities 
that are related to his active military service.  See 38 
U.S.C.A. § 5107(b) (West 2002).  



ORDER

Service connection for the residuals of frostbite of the 
lower extremities is granted.  



REMAND

The veteran contends that he has PTSD as a result of his 
active service in the Korean War.  

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In the instant case, there is competent evidence of a current 
psychiatric disability.  The veteran has testified to a 
continuity of psychiatric symptomatology since service.  

Further, in a December 2002 VA examination report, the 
examiner associated the veteran's PTSD to service.  However, 
the Board notes that the examiner's opinion was not based on 
verified stressors.  

In this regard, additional development is necessary.  In 
February 2003, the veteran supplied a stressor statement; 
however, the information provided was insufficient for 
verification purposes.  

As such, the RO should request specific details of the in-
service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  As a minimum, the claim must indicate the location 
and approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  

Inform the veteran that this information is necessary to 
obtain supportive evidence of the stressful event(s) and that 
failure to respond or an incomplete response may result in 
denial of the claim.  M21-1, Part III, Para. 5.14(c) (Aug. 
12, 2003).  

Following stressor verification, the RO should then schedule 
the veteran for another VA examination.  

Therefore, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to ask the veteran to provide the 
specific information needed to obtain 
credible supporting evidence from the 
U.S. Armed Services Center for Unit 
Records Research (CURR) in accordance 
with M21-1, Part III, Para. 5.14(c).  If 
the veteran provides sufficient 
information, the RO should attempt to 
obtain credible supporting information 
from CURR.  All responses to the stressor 
verification request, to include negative 
responses, should be associated with the 
veteran's claims folder.  

2.  Following completion of the above 
requested development, the veteran should 
be afforded a VA psychiatric examination 
to clarify the current diagnoses, and 
obtain an opinion as to the relationship 
between any current psychiatric 
disability and the veteran's period of 
honorable service.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All tests deemed 
to be necessary by the examiner should be 
conducted.  If the examiner determines 
that the veteran has PTSD, the examiner 
should specify the stressor(s) supporting 
the diagnosis.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability had its onset 
during the veteran's period of honorable 
service or is due to a disease or injury 
during that period of service.  The 
examiner should provide a rationale for 
any opinions provided.  

3.   The RO should then readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue 
a Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


